Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garofalo et al (US20200126284).

Regarding Claim 1. Garofalo teaches A method, comprising:
generating, for display to a user, a representation of the user performing a movement pattern of an activity from a first point of view (Garofalo, abstract, the invention describes methods for motion controls based on artificial intelligence. According to one aspect of the present invention, instructions are provided based on motions performed by a user in reference to motions performed by an instructor. Various parameters about the motions by the user are analyzed, derived and compared with stored parameters. An animation based on the user or an avatar representing the
user is rendered per the motion parameters of the user. Various techniques or algorithms are designed to provide different perspective views of the motions by the user and the instructor and compare the motions or poses by the user and the instructor.
[0061] Yoga will be used as an example or exemplary sport to facilitate the description of the present invention. A system providing Yoga employing one embodiment of the present invention is herein referred to as PIVOT Yoga herein.
Although Garofalo didn’t explicitly describe movement pattern of an activity, it is obvious that poses in Yoga/sport activity has specific movement pattern which requires user to move and hold limbs to a predefined place of the body.);
sensing a deviation of movement of the user from a model movement pattern for the activity (Garofalo, [0087] FIG. 3E shows what is referred to herein as Live Pose Comparison (LPC) Mode. Instead of being in a side-by-side video environment, the user is now presented in an environment that has been specially designed for pose comparison. In one embodiment, a user avatar 330 is superimposed
directly on top of a reference avatar 332 (e.g., the teacher or a designated model by the teacher).
[0088] In one embodiment, the pose comparison is done by comparing the bones (or frames) of the user or player avatar to the bones ( or frames) of the reference avatar as shown in FIG. 3F.
[0089] With the results of this pose comparison, the player bone with the highest distance to its direct counterpart is identified. Errors between the two poses can then be determined.);
selecting a second point of view based on a type of the deviation (Garofalo, 
[0094] As an extension to the pose comparison, for each bone on the player, the axis with the highest degree of error is identified and counted. The axis is used to determine
which angle would give the player the best view of his avatar for correcting his pose error. For example, if there are 10 bones, the user receives correction messages 5X, 3Y, and 2Z. In this scenario, the user has the most errors in the X Axis (left/right), so top-down or frontal view may be selected based on other refining factors.
[0095] For the teacher-specific pose comparison, the system is designed to automatically display to the user the camera view for the side of his pose which has the most severe alignment problems according to the chosen teacher. Based on the teacher's prioritized bone order of correction, the camera angle is selected based on the prioritized bone's largest error in the X, Y, or Z axis.
Therefore, the selected angle of view is based on when angle will show the most error in user’s movement.); and
generating, for display to the user, a representation of the user performing the movement pattern for the activity from the second point of view (Garofalo, [0010] According to still another aspect of the present invention, a display is provided based on the motions by a user. The display includes at least two avatars representing the user and an instructor, where various perspective views of the two avatars can be provided, errors in motion or pose differences can be highlighted, corrected when the user changes his/her motions, and progressive scores of the comparisons can also be provided.
[0012] According to yet another aspect of the present invention, a perspective view is automatically provided when the errors are beyond a threshold, where the perspective view is determined based on a largest difference between two corresponding parts in the two avatars and shows the difference between the two corresponding parts.
[0094] As an extension to the pose comparison, for each bone on the player, the axis with the highest degree of error is identified and counted. The axis is used to determine which angle would give the player the best view of his avatar for correcting his pose error. For example, if there are 10 bones, the user receives correction messages 5X, 3Y, and 2Z. In this scenario, the user has the most errors in the X Axis (left/right), so top-down or frontal view may be selected based on other refining factors.).

Regarding Claim 2. Garofalo further teaches The method of Claim 1, further comprising:
providing, for display to the user, a representation of a trainer performing an example movement pattern of the activity from the first point of view (Garofalo, 
[0083] Referring now to FIG. 3A, it shows an exemplary display a user 300 may see a live avatar 302 is inserted into a display video. During the playback of an instructional
video by a chosen teacher 304 in the PIVOT Yoga App, there are some extra spaces on one side of a frame. Into the extra space, the live avatar 302 representing the user 300 may be inserted as a comparison to the chosen teacher 304. For example, as the user raises his left arm, the corresponding avatar on the screen raises its left arm as well. In one embodiment, the avatar is rendered based on the sensor data received from the clothing embedded with the sensors. In another embodiment, one or more cameras are used to capture the pose of the user, images from the cameras are analyzed to derive a pose of the user, where the derived pose is used to render the avatar. As different camera angles come into view, the avatar, or appropriate portion of the avatar in the event of a close-up, will automatically move into correct position in view of the teacher.); and
providing, for display to the user, a representation of the trainer performing the example movement pattern of the activity from the second point of view responsive to sensing the deviation of the user from the model movement pattern (Garofalo, [0083] Referring now to FIG. 3A, it shows an exemplary display a user 300 may see a live avatar 302 is inserted into a display video. During the playback of an instructional video by a chosen teacher 304 in the PIVOT Yoga App, there are some extra spaces on one side of a frame. Into the extra space, the live avatar 302 representing the user 300 may be inserted as a comparison to the chosen teacher 304. For example, as the user raises his left arm, the corresponding avatar on the screen raises its left arm as well. In one embodiment, the avatar is rendered based on the sensor data received from the clothing embedded with the sensors. In another embodiment, one or more cameras are used to capture the pose of the user, images from the cameras are analyzed to derive a pose of the user, where the derived pose is used to render the avatar. As different camera angles come into view, the avatar, or appropriate portion of the avatar in the event of a close-up, will automatically move into correct position in view of the teacher.
[0094] As an extension to the pose comparison, for each bone on the player, the axis with the highest degree of error is identified and counted. The axis is used to determine which angle would give the player the best view of his avatar for correcting his pose error. For example, if there are 10 bones, the user receives correction messages 5X, 3Y, and 2Z. In this scenario, the user has the most errors in the X Axis (left/right), so top-down or frontal view may be selected based on other refining factors.).

Regarding Claim 6. Garofalo further teaches The method of Claim 1, wherein the representation of the user performing the movement pattern from the first point of view and the representation of the user performing the movement pattern from the second point of view is based on video data captured by image sensors on separate motion capture devices while the user maintains the same orientation with respect to the image sensors (Garofalo, [0083] Referring now to FIG. 3A, it shows an exemplary display a user 300 may see a live avatar 302 is inserted into a display video. During the playback of an instructional video by a chosen teacher 304 in the PIVOT Yoga App, there are some extra spaces on one side of a frame. Into the extra space, the live avatar 302 representing the user 300 may be inserted as a comparison to the chosen teacher 304. For example, as the user raises his left arm, the corresponding avatar on the screen raises its left arm as well. In one embodiment, the avatar is rendered based on the sensor data received from the clothing embedded with the sensors. In another embodiment, one or more cameras are used to capture the pose of the user, images from the cameras are analyzed to derive a pose of the user, where the derived pose is used to render the avatar. As different camera angles come
into view, the avatar, or appropriate portion of the avatar in the event of a close-up, will automatically move into correct position in view of the teacher. 
[0095] For the teacher-specific pose comparison, the system is designed to automatically display to the user the camera view for the side of his pose which has the most severe alignment problems according to the chosen teacher. Based on the teacher's prioritized bone order of correction, the camera angle is selected based on the prioritized bone's largest error in the X, Y, or Z axis.).

Regarding Claim 7. Garofalo further teaches The method of Claim 1, further comprising generating a score indicative of a similarity between the movement of the user and the model movement pattern for display to the user (Garofalo, [0095] For the teacher-specific pose comparison, the system is designed to automatically display to the user the camera view for the side of his pose which has the most severe alignment problems according to the chosen teacher. Based on the teacher's prioritized bone order of correction, the camera angle is selected based on the prioritized bone's largest error in the X, Y, or Z axis. 
[0096] According to one embodiment, a user scoring algorithm is designed. For each pose, there is a 3D reference model (e.g., based on or from the teacher). Based on the model, it can be calculated how closely the user is approaching that pose in 3D. The difference may be reported , for example, as a percentage.).

Claim 8 is similar in scope as Claim 1 and thus is rejected under same rationale. Claim 8 further requires: 
At least one non-transitory computer-readable storage medium including
machine-readable instructions (Garofalo, [0017], the present invention is a computing device for comparing motions, the computing device comprises: a processor, a transceiver coupled to the processor and receiving sensing data wirelessly from at least one sensor module in a plurality of sensor modules disposed respectively and closely to designated body parts of a user, and a memory space coupled to the processor for storing code.)

Claim 9 is similar in scope as Claim 2 and thus is rejected under same rationale.
Claim 13 is similar in scope as Claim 6 and thus is rejected under same rationale.
Claim 14 is similar in scope as Claim 7 and thus is rejected under same rationale.
Claim 15 is similar in scope as Claim 1 and thus is rejected under same rationale. Claim 15 further requires:
a computing system comprising: a memory … and at least one processor (Garofalo, [0017], the present invention is a computing device for comparing motions, the computing device comprises: a processor, a transceiver coupled to the processor and receiving sensing data wirelessly from at least one sensor module in a plurality of sensor modules disposed respectively and closely to designated body parts of a user, and a memory space coupled to the processor for storing code.).

Regarding Claim 16. Garofalo further teaches The system of Claim 15, further comprising a plurality of motion capture devices to capture positional data representing the movement of the user (Garofalo, [0083] Referring now to FIG. 3A, it shows an exemplary display a user 300 may see a live avatar 302 is inserted into a display video. During the playback of an instructional video by a chosen teacher 304 in the PIVOT Yoga App, there are some extra spaces on one side of a frame. Into the extra space, the live avatar 302 representing the user 300 may be inserted as a comparison to the chosen teacher 304. For example, as the user raises his left arm, the corresponding avatar on the screen raises its left arm as well. In one embodiment, the avatar is rendered based on the sensor data received from the clothing embedded with the sensors. In another embodiment, one or more cameras are used to capture the pose of the user, images from the cameras are analyzed to derive a pose of the user, where the derived pose is used to render the avatar. As different camera angles come
into view, the avatar, or appropriate portion of the avatar in the event of a close-up, will automatically move into correct position in view of the teacher. 
[0095] For the teacher-specific pose comparison, the system is designed to automatically display to the user the camera view for the side of his pose which has the most severe alignment problems according to the chosen teacher. Based on the teacher's prioritized bone order of correction, the camera angle is selected based on the prioritized bone's largest error in the X, Y, or Z axis.).

Claim 17 is similar in scope as Claim 6 and thus is rejected under same rationale.

Regarding Claim 18. Garofalo further teaches The system of Claim 15, further comprising a display coupled to the computing system, the display to display the representation of the user from the first and second points of view (Garofalo, [0010] According to still another aspect of the present invention, a display is provided based on the motions by a user. The display includes at least two avatars representing the user and an instrnctor, where various perspective views of the two avatars can be provided, errors in motion or pose differences can be highlighted, corrected when the user changes his/her motions, and progressive scores of the comparisons can also be provided. 
[0083] Referring now to FIG. 3A, it shows an exemplary display a user 300 may see a live avatar 302 is inserted into a display video. During the playback of an instructional video by a chosen teacher304 in the PIVOT Yoga App, there are some extra spaces on one side of a frame. Into the extra space, the live avatar 302 representing the user 300 may be inserted as a comparison to the chosen teacher 304.
For example, as the user raises his left arm, the corresponding avatar on the screen raises its left arm as well. In one embodiment, the avatar is rendered based on the sensor data received from the clothing embedded with the sensors. In another embodiment, one or more cameras are used to capture the pose of the user, images from the cameras are analyzed to derive a pose of the user, where the derived pose
is used to render the avatar. As different camera angles come into view, the avatar, or appropriate portion of the avatar in the event of a close-up, will automatically move into correct position in view of the teacher.).

Claim 19 is similar in scope as Claim 2 and thus is rejected under same rationale.

Claims 3-5, 10-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garofalo et al (US20200126284) further in view of Yang et al (US20200222757).

Regarding Claim 3. Garofalo fails to explicitly teach, however, Yang teaches The method of Claim 1, further comprising generating a guide skeleton to be overlaid on the representation of the user (Yang, abstract, the invention describes a method of creating a scalable dynamic jointed skeleton (DJS) model for enhancing psychomotor leaning using augmented cognition methods realized by an artificial intelligence (AI) engine or image processor. The method involves extracting a DJS model from either live motion images of video files of an athlete, teacher, or expert to
create a scalable reference model for using in training, whereby the AI engine extracts physical attributes of the subject including arm length, length, torso length as well as
capturing successive movements of a motor skill such as swinging a gold club including position, stance, club position, swing velocity and acceleration, twisting, and more.
[0115] In the second step, referred to here as "image DJS overlay and augmented cognition" a live or processed image of an athlete is displayed in a visualization device superimposed with an interactive image of the dynamic joint skeleton or other applicable image renderings (such as a hologram), whereby the trainee can mimic the actions of the reference model, the dynamic model scaled to the exact proportions of the trainee's body. The dynamic model includes event triggers and employs synchronization methods, adapting the model's movement to synchronize to the trainee's actions, incrementally adjusting the model to the expert's actions until the trainee and the model are both executing the same actions in accordance with the trainer or expert's actions used to create the reference model. Since the image DJS overlay is dynamic, i.e. involving movement of both the reference DJS model and the trainee, the AI visualization system adapts its instruction methods to better instruct the trainee in a step-by-step process.).
Garofalo and Yang are analogous art because they both teach motion training method of comparing user’s motion with a reference motion. Yang further create a reference joint skeleton superimposing on user’s motion image. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the motion training method (taught in Garofalo), to further use the superimposed reference joint skeleton as a motion guide for the user (taught in Yang), so as to better instruct the trainee in a step-by step process (Yang, [0115]).

Regarding Claim 4. The combination of Garofalo and Yang further teaches The method of Claim 3, further comprising changing a color or brightness of a segment of the guide skeleton responsive to alignment of a body segment of the user with the segment of the guide skeleton (Garofalo, [0092] In the LPC mode, the user avatar is superimposed onto the teacher avatar (normalized so that the heights of the two avatars are substantially similar or the same), and the user has the control for changing which side of his yoga mat is being displayed. If there are significant-enough alignment problems on a particular side of a pose, that corresponding view is highlighted (e.g., in red). The assessment is based on a tolerance level that may be predefined or set up by a user or the teacher.
[0093] A user may always rely on the avatar comparisons directly. The reference avatar can be in a different color (e.g., yellow) and visually behind the user avatar as shown in FIG. 3E, any yellow peeking through would generally indicate an alignment error for the user pose. 
Yang, [0038] The DSJ model is then scaled in size and played dynamically like a movie frame by frame overlaid upon the real-time video image of the live athlete. The composite image of the DJS model playback and the live camera image of the athlete are overlaid and displayed on a head up display, standing screen, augmented reality glasses or other visual device, connected via wired or wireless link, allowing the student to observe their motions in comparison to that of the reference model's actions, accelerating learning by providing real-time visual feedback, especially during practice
comprising repeated attempts. For enhanced real time performance the live image of the athlete transmitted for display may comprise a low resolution image or even a glow
or silhouette while the DJS model's skeleton my comprise a white or contracting color image. Unfiltered high-resolution camera data may be retained and uploaded to a database later for more detailed analysis.).
The reasoning for combination of Garofalo and Yang is the same as described in Claim 3.

Regarding Claim 5. The combination of Garofalo and Yang further teaches The method of Claim 3, further comprising causing display of the guide skeleton responsive to a determination that the user is near a target position associated with the deviation (Garofalo, [0086] FIG. 3B shows an example of a 45-Degree view,
where the user avatar 302 is placed on the right side of the chosen teacher 304. FIG. 3C shows an example of a direct overview, where the user avatar 302 is placed on the left side of the chosen teacher 304. FIG. 30 shows a zoomed or close-up view 320 of a user knee in a pose in comparison with the same performed by the chosen teacher 304, also in zoomed view.
[0095] For the teacher-specific pose comparison, the system is designed to automatically display to the user the camera view for the side of his pose which has the most severe alignment problems according to the chosen teacher. Based on the teacher's prioritized bone order of correction, the camera angle is selected based on the prioritized bone's largest error in the X, Y, or Z axis. 
[0096] According to one embodiment, a user scoring algorithm is designed. For each pose, there is a 3D reference model (e.g., based on or from the teacher). Based on the model, it can be calculated how closely the user is approaching that pose in 3D. The difference may be reported , for example, as a percentage.
Yang, [0115] In the second step, referred to here as "image DJS overlay and augmented cognition" a live or processed image of an athlete is displayed in a visualization device superimposed with an interactive image of the dynamic joint skeleton or other applicable image renderings (such as a hologram), whereby the trainee can mimic the actions of the reference model, the dynamic model scaled to the exact proportions of the trainee's body. The dynamic model includes event triggers and employs synchronization methods, adapting the model's movement to synchronize to the trainee's actions, incrementally adjusting the model to the expert's actions until the trainee and the model are both executing the same actions in accordance with the trainer or expert's actions used to create the reference model. Since the image DJS overlay is dynamic, i.e. involving movement of both the reference DJS model and the trainee, the AI visualization system adapts its instruction methods to better instruct the trainee in a step-by-step process.
[0178] The DJS model is overlaid atop the live image of the golfer or athletic trainee so the athlete doesn't have to compare two side-by-side images, which requires the eyes to pan back and forth between the two images thereby distracting the athlete.).
The reasoning for combination of Garofalo and Yang is the same as described in Claim 3.

Claim 10 is similar in scope as Claim 3 and thus is rejected under same rationale.
Claim 11 is similar in scope as Claim 4 and thus is rejected under same rationale.
Claim 12 is similar in scope as Claim 5 and thus is rejected under same rationale.
Claim 20 is similar in scope as Claim 3 and thus is rejected under same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611